Exhibit 10.1 CONSTRUCTION LOAN AGREEMENT This Agreement is made on the date stated below among the Borrower and Lender who are identified below.This Agreement relates to the manner of disbursement of the loan proceeds from the Note described below to or for the benefit of Borrower and for the construction of the Improvements on the Property described below.The Note is secured by a first and superior Deed of Trust lien on the Property. BORROWER: WILSON FAMILY COMMUNITIES, INC. LENDER: LNZCO, LLC NOTE: Promissory Note dated even date herewith, executed by Borrower payable to Lender in the principal amount of $[] PROPERTY: [Insert lot description] IMPROVEMENTS/ BUDGET: Construction of a single family residence [insert Plan] in accordance with the Budget described on Exhibit A attached hereto and made a part hereof. COMMENCEMENT DATE: Immediately after execution. COMPLETION DATE: On or before 270 days after the date hereof. 1.
